 1
 2
 3
 4
 5
 6
 7
 s                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
1 1 ~ YOLANDA MARTINEZ,                               Case No. CV 17-08816-GW-JEM
12                               Plaintiff,
                                                      ORDER ACCEPTING FINDINGS AND
13                 v.                                 RECOMMENDATIONS OF UNITED
                                                      STATES MAGISTRATE JUDGE
14   ANDREW M. SAUL, Commissioner of
     Social Security Administration,
15
                                Defendant.
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the records on file,
18   and the Report and Recommendation of the United States Magistrate Judge. Plaintiff has
19 filed Objections, and the Court has engaged in a de novo review of those portions of the
20   Report and Recommendation to which Plaintiff has objected. The Court accepts the findings
21   and recommendations of the Magistrate Judge.
22         IT IS HEREBY ORDERED that Judgment shall be entered AFFIRMING the
23   Commissioner's decision to deny Social Security Disability Insurance benefits and
24 Supplemental Security Income benefits to Plaintiff and DISMISSING this action with
25   prejudice.
26
     DATED: _~~y~ ~ ~ 1~.. Z~ ~c;:.. t~
27                                                         GEORGE H. WU
                                                    UNITED STATES DISTRICT JUDGE
28
